DETAILED ACTION

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2022, has been entered.





Claim Disposition

3.	Claims 3, 6, 13, 16, 19-20, 22-25 and 27-33 have been cancelled. Claims 1-2, 4- 5, 7-12, 14-15, 17-18, 21 and 26 are pending. Claims 1-2, 4-5 and 7-12 are under examination. Claims 14-15, 17-18, 21 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.12(b), as being drawn to a non-elected invention, there being no
allowable generic or linking claim. The claims are only being examined to the extent that they pertain to the elected subject matter.





Claim Objections

4.	Claim 8 is objected to for the following informalities:
Claim 8 is objected to as depending from a rejected base claim.
Appropriate correction is required.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	


5.	Claim(s) 1-2, 4-5, 7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardwood et al. (of record in the application) taken with Plyte et al. (of record in the application) in view of Qin et al.(Scientific Reports, 2015, vol. 5, pages 1-8) and Ma et al. (Glycoconj. J., 2014, vol. 31, pages 355-363).
The claimed invention as amended is directed to “a method for regulating fungal fruiting body development in a Basidiomycetous fungus comprising administering to the fungus an inhibitor of glycogen synthase kinase-3 or administering to the fungus an siRNA, a dsRNA, a micronRNA, a miniRNA, a lncRNA or an antisense oligonucleotide targeting GSK-3 genomic sequence in the fungus thereby inhibiting GSK-3 activity in the fungus and delaying or preventing fungal fruiting body development....”.
 At paragraph [0052] of the instant specification it is disclosed that,
“alternatively, GSK-3-knockdown cells may be generated by introducing into suitable parent cells an exogenous expression cassette encoding (1) one or more polynucleotide sequence that can interfere with or inhibit the expression of the endogenous GSK-3 gene at mRNA level; or (2) a protein that can suppress the activity of GSK-3 protein. For instance, a vector (such as a viral vector based on a viral genome structure) comprising at least one coding sequence for an siRNA a microRNA, a miniRNA, a lncRNA, or an antisense oligonucleotide that is capable of disrupting GSK-3 expression at the mRNA level may be used. Typically, such coding sequence corresponds to or is complementary to a segment of the GSK-3 genomic sequence. As another possibility, the vector may introduce into the recipient cell one or more coding sequence encoding for a protein product that interferes with the biological activity of GSK-3 and thus acts as an inhibitor of GSK-3 protein. Some examples of such protein inhibitors include a neutralizing antibody against GSK-3, a peptide that can bind and inactivate the GSK-3 protein, or a dominant negative mutant of the GSK-3 protein. Any of the above-described exogenous sequences may be transiently present in a recipient cell or may be integrated into the recipient cell's genome thus present in a permanent manner. For general techniques in transferring genetic material into fungal cells, see, e.g., Ruiz-Diez, J. Appl. Microbio., 2002, 92, 189-195”. 
The crux of the claimed invention is that GSK-3 plays a key role in fruiting body development signaling in C. cinereal. 
The disclosure in that application is that the novelty of the invention is GSK-3 regulation leading to fungal fruiting body development and the regulation of GSK-3 is well established in the art in multiple organisms with the end result being oncogenesis and development, for example. Harwood et al. disclose that glycogen synthase kinase-3 (GSK-3) is a highly conserved serine/threonine protein kinase that is involved in several development processes, i.e. regulates cell fate. Harwood et al. disclose a study of GSK-3 across organisms from yeasts to humans and have stated conservation was demonstrated as well as in homologs (see pages 139-148).
Plyte et al. teach GSK-3 and its effects on development and cell type specification and conservation in the catalytic core across species. Plyte et al. discloses that regulation of GSK-3 activity affects development (see page 325).
Harwood et al. and Plyte et al. establish that GSK-3 is well established and impacts development and fungal fruiting body development is a species of development. Although the references do not expressly teach a fungus they disclose the importance of GSK-3, the fact that it is conserved across organisms and that regulation of its activity also regulates development. Qin et al. teach a yeast and demonstrated that inhibition of glycogen synthase-3 regulated development. Qin et al. does not teach a Basidiomycetous fungus, however, the enzyme has been demonstrated in the art as conserved across genus and is disclosed in a fungus in the art. The filamentous fungus has fruiting body development as part of their natural development, thus the fact that inhibition of GSK-3 in the fungus of Qin et al. affects development, it would necessarily regulate fungal fruiting body since it’s a part of the fungi development. Qin et al. teach the GSK-3 inhibitor LiCl. In-so-far-as Qin et al. do not teach Basidiomycetous fungus with inhibition of GSK-3, Ma et al. teach modulation of Akt-GSK-3 in a Basidiomycete fungus (see pages 355 and 361-362), wherein GSK-3 was inhibited in a Basidiomycete fungus. The fungal fruiting body development pattern among the Basidiomyceotous fungal species is similar as admitted on the record by applicant. In addition, inhibition of GSK-3 activity in the fugus is disclosed as regulating fungal fruiting body development in Basidiomyceotous fungal species, another admission by applicant on the record.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because of the combined teaching of the references. The claimed invention is also obvious based on admission on the record by applicant that GSK-3 inhibitors as well as genetic manipulation for enhancing or inhibiting GSK-3 activity is available in the art. Applicant also purports that many GSK-3 inhibitors are commercially available through commercial suppliers. In addition, a reference is provided by the applicant for general techniques in transferring genetic material into fungal cells. It is also stated that a large body of information is in the art pertaining to the use of for example siRNA among other RNA level molecules for silencing gene expression as well as antisense oligonucleotides for the purpose of suppressing the expression of a target gene which renders obvious items 1 and 2 of the claimed invention set forth in claim 1 pertaining to methods to inhibit GSK-3 and introduction of genes to inhibit the same. Applicant’s disclosure serves as admitted prior art. The cited references in combination sets forth that the enzyme is known, the enzyme activity is known, the enzyme inhibition is known,   GSK-3 is conserved across organism as well as its function, and GSK-3 is common to different types of fungus. Additionally, it is well established in the art that fruiting body is a part of development in fungus and the art generally recognizes that filamentous fungus has such a development (sexual fruiting body). The fact that the art discloses knock-out of GSK-3 in fungi in general and the effect on development in the fungi is a functional equivalent because the fungus developmentally has a fruiting body (see Qin et al.). 
One of ordinary skill in the art would be motivated to combine the teaching of the references because they demonstrate function inhibition equivalence. It is an obvious design chose to perform items 1 and 2 of claim 1; and as admitted on the record are well established methods. Moreover, the Supreme Court pointed out in KSR, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSR, 127 S. Ct. at 1741.  The Court thus reasoned that the analysis under 35 U.S.C. 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the “inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 1741.  The Court further advised that “[a] person of ordinary skill is…a person of ordinary creativity, not an automation.” Id. at 1742. Therefore, the claimed invention was obvious to make and use at the time the invention was made and was prima facie obvious.

	


Response to Arguments

6.	Applicant's comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant's comments are moot. Note that a new rejection has been instituted under 103 for the reasons stated above.



Conclusion

7.	No claims are presently allowable.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571) 272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652